Separate appeals by defendants Gibson and Connelly, each appeal being from so much of a judgment of the Supreme Court, Orange County, entered June 2, 1967, as is against the respective defendants. Judgment affirmed insofar as appealed from, with one bill of costs to plaintiff against appellants jointly. No opinion. Appeal by defendant Connelly from an order of the same court, dated May 24, 1967, dismissed, without costs. An order denying a motion to set aside a verdict, made only on the trial evidence, is not appealable. In any event, the foregoing disposition of the appeals from the judgment renders the appeal from the order academic. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuseello, JJ., concur.